Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00213-CV

                                  Sylvia MORAN and Leo J. Moran,
                                            Appellants

                                                   v.

                             WELLS FARGO USA HOLDINGS, INC.,
                                        Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2019-CV-02303
                             Honorable Gloria Saldana, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 25, 2019

DISMISSED

           Appellants, Sylvia and Leo J. Moran, filed a motion to dismiss, requesting that this court

dismiss their appeal. The motion states that the parties have conferred and that appellee, Wells

Fargo USA Holdings, Inc., does not oppose the motion. See TEX. R. APP. P. 10.3(a). Therefore,

we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal

are taxed against the party who incurred them.

                                                    PER CURIAM